Citation Nr: 0918244	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

The Veteran testified at a hearing before a Decision Review 
Officer of the RO in September 2003; a transcript of that 
hearing is associated with the claims file.

In the substantive appeal, received in June 2003, the Veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  However, the Veteran withdrew his hearing request in 
writing in August 2004.  

When the case was most recently before the Board July 2007, 
it was remanded for further development.


FINDING OF FACT

Hearing loss disability was not present in either ear during 
service, and the Veteran's current bilateral hearing loss 
disability is not etiologically related to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability is not due to or the result 
of a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.385, 3.304 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for 
bilateral hearing loss disability.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice in a letter mailed in 
March 2002, prior to the initial adjudication of the claim.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until July 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for hearing loss disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) are on file, as are treatment 
records from those VA and non-VA medical providers identified 
by the Veteran as having relevant records.  The Veteran has 
been afforded appropriate audiological evaluations in support 
of his claim for service connection for bilateral hearing 
loss.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.






Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  Also, 
the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385 above) is not always fatal to a service connection 
claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's STRs include the report of an enlistment 
physical examination in May 1964 in which is hearing was 
found to be 15/15 (normal) using the "whispered voice" 
test.  In his Report of Medical History dated in June 1967, 
immediately prior to separation from service, the Veteran 
denied a history of hearing loss.  The Report of Physical 
Examination in June 1967 includes audiometric readings 
showing normal hearing.

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was light weapons infantryman 
(11B40) and that he served in Vietnam.  The Veteran contends 
in his claim that he incurred acoustic trauma by standing in 
front of howitzers as a perimeter guard in Vietnam.  In any 
event, he was awarded an Army Commendation with a "V" 
device denoting service in combat; acoustic trauma during 
service is accordingly presumed.
  
The file contains a private audiogram dated in August 1991 
that appears to show normal hearing in the right ear and 
high-frequency hearing loss at 4000 Hertz and above in the 
left ear.  There is no indication on the audiogram as to the 
etiology of the left ear hearing loss.

The Veteran had a VA audiological evaluation in July 2002 by 
audiologist MDM, during which he reported decrease in hearing 
sensitivity since 1993 or 1994.  He reported a history of 
noise exposure from artillery during military service.  The 
audiologist performed an audiometric evaluation and diagnosed 
mild sensorineural hearing loss (SNHL) in the right ear above 
3000 Hertz and mild-to-moderately severe SNHL in the left ear 
above 2000 Hertz.  

In August 2002 the Veteran had follow-up VA brainstem 
auditory evaluation due to the significant asymmetry noted in 
the July 2002 evaluation.  The result was considered a normal 
evaluation, but the Veteran was advised to have annual 
audiometric reevaluations.

The Veteran had a DRO hearing in September 2003 during which 
he testified that to the best of his knowledge he was not 
exposed to acoustic trauma in any of his jobs after discharge 
from service.  He was exposed to acoustic trauma in service 
during combat, including explosions in very close proximity.  

The Veteran had a VA audiological evaluation in May 2005 by 
audiologist SD.  The audiologist did not have access to the 
claims file but noted the Veteran's history of VA treatment.  
The Veteran reported a history of combat-related noise 
exposure and denied post-service noise exposure.  He denied 
tinnitus, otorrhea or ear surgery but endorsed occasional 
dizziness.  Audiometric evaluation resulted in a diagnosis of 
mild-to-moderate SNHL in the right ear above 2000 Hertz and 
mild-to-moderately severe SNHL in the left ear above 2000 
Hertz.

Later in July 2005 VA audiologists SD and PAO reviewed the 
claims file, including STRs, and rendered an opinion that, 
given hearing sensitivity was within normal limits 
bilaterally at the time of the separation examination, it was 
not likely the Veteran's hearing loss was related to noise 
exposure during military service.

In April 2006 VA audiologist PAO reviewed the claims file and 
rendered an opinion that given that hearing sensitivity was 
within normal limits at the time of the separation 
examination, and given that hearing loss was not noted until 
evaluation in 1991, it was not likely the Veteran's hearing 
loss was related to noise exposure during military service.

In September 2006 the Veteran underwent VA audiological 
evaluation by audiologist JJD, who did not have access to the 
claims files.  The Veteran reported bilateral hearing loss 
related to a history of military noise exposure including 
artillery fire, mortars, rockets and grenades while serving 
in the infantry in Vietnam.  He denied tinnitus, otalgia, 
otorrhea, dizziness or occupational noise exposure.  
Audiometric evaluation resulted in a diagnosis of mild-to-
moderately severe SNHL in the right ear for the frequencies 
3000-8000 Hertz and mild low frequency hearing loss (250-500 
Hertz) followed by mild-to-severe SNHL in the left ear for 
frequencies 3000-8000 Hertz (left and right ear hearing 
impairments would both be considered disabling  under VA 
criteria).  The audiologist rendered an opinion that based on 
case history and the results of the present evaluation it was 
at least as likely as not that the Veteran's bilateral 
hearing loss was related to a history of military noise 
exposure.

In January 2007 the claims file was reviewed by VA 
audiologist CET, who noted entries in STRs and also noted the 
results of previous VA audiological evaluations.  The 
reviewer stated an opinion that it was not likely the 
Veteran's hearing loss, as documented in the most recent 
evaluation, was related to military noise exposure, given 
that hearing was within normal limits at 500-4000 Hertz 
bilaterally at the time of separation from service.

The Veteran had a VA audiological evaluation by audiologist 
SD in August 2007.  The Veteran reported a history of 
bilateral SNHL, which he attributed to the bombs, mortars and 
machine gun fire to which he was exposed in Vietnam.  He 
denied tinnitus, otitis, otalgia and ear surgery.  The 
examiner noted a history of occupational noise exposure in 
the post office.  Audiometric evaluation resulted in a 
diagnosis of right ear normal hearing through 2000 Hertz 
followed by mild-to-moderate SNHL and left ear mild SNHL 
below 3000 Hertz with moderately severe-to-severe SNHL 
thereafter.  The audiologist did not review the claims file 
or provide an opinion regarding etiology at the time.  
However, in January 2008 the same audiologist stated on 
review that her opinion remained the same: given hearing 
sensitivity was within normal limits at the time of 
separation, it is not likely the Veteran's hearing loss is 
related to military noise exposure.

The claims file was reviewed by Dr. JM, a VA physician, in 
August 2008.  Dr. JM noted the Veteran's threshold audiogram 
indicated hearing within normal limits on discharge from the 
military; at the time of discharge there was no objective 
evidence to indicate a noise-related change in hearing 
thresholds.  Further, according to the American College of 
Occupational and Environmental Medicine, "most scientific 
evidence indicates that previously noise-exposed ears are not 
more sensitive to future noise exposure and that hearing loss 
due to noise exposure does not progress (in excess of what 
would be expected from the addition of age-related threshold 
shifts) once the exposure to noise is discontinued."  
Therefore, Dr. JM opined it is less likely than not that the 
Veteran's current hearing loss is related to military noise 
exposure, in the absence of abnormal hearing test on 
discharge examination.

The Board notes at this point that one VA audiologist (JDD in 
September 2006) stated an opinion that the Veteran's hearing 
loss is due to acoustic trauma in service.  Contrary opinions 
were offered by VA audiologists SD (in July 2005 and January 
2008), PAO (in April 2006), and CET (in January 2007) as well 
as VA physician Dr. JM (in August 2008).

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds on review that the most 
probative medical evidence weighs against the claim.  The 
Board particularly notes that the opinion of Dr. JM, a 
physician, is intrinsically of higher probative value than 
that of an audiologist such as JDD.  

Also, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  In this case, Dr. JM supported 
his opinion with medical rationale, while JDD simply made a 
conclusory statement.  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998). 

In Snuffer v. Gober, 10 Vet. App. 400 (1997), the Court 
indicated it had never decided that in every case a medical 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  However, greater weight may 
be placed on one physician's opinion than another's depending 
on factors such as the reasoning employed by the physicians 
and whether (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In this case, the Board notes that 
none of the providers who reviewed the claims file linked his 
hearing loss disability to service.

Finally, the Board acknowledges that the Veteran is shown to 
have personally participated in combat and to have incurred 
combat-related acoustic trauma.  However, he has not alleged 
that he noticed any hearing loss in service or until years 
thereafter, and there is no other evidence indicating that he 
developed hearing loss disability in service.  The Veteran 
attributes his current hearing loss to in-service noise 
exposure; however, as a layperson without medical expertise, 
he is not competent to render this opinion concerning medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, as shown above the 
most competent and probative medical opinions of record show 
the Veteran's claimed hearing loss is not due to noise 
exposure in service.  The claim must accordingly be denied.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


